                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL KAWALIG,                             :

                                             :
      Plaintiff                                  CIVIL ACTION NO. 3:19-0188
                                             :
               v.
                                             :         (MANNION, D.J.)
PITTSTON POLICE DEPT., et al.,
                                             :

      Defendants                             :

                                MEMORANDUM

      Pending before the court is the report and recommendation, (Doc. 7),

of Judge Martin C. Carlson recommending that this civil rights action,

pursuant to 42 U.S.C. §1983, filed by pro se plaintiff Michael Kawalig, (Doc.

1), an inmate at SCI-Mahanoy, be dismissed without prejudice. After granting

plaintiff’s motion to proceed in forma pauperis for the purpose of filing this

action, Judge Carlson screened the complaint pursuant to 28 U.S.C.

§1915(e)1. The screening performed by Judge Carlson was also under 28




      1
          Section 1915(e)(2) of Title 28 of the United States Code provides:

               (2) Notwithstanding any filing fee, or any portion
               thereof, that may have been paid, the court shall
               dismiss the case at any time if the court determines
               that (A) the allegation of poverty is untrue; or (B) the
               action or appeal (i) is frivolous or malicious; (ii) fails to
               state a claim on which relief may be granted; or (iii)
               seeks monetary relief against a defendant who is
               immune from such relief.
U.S.C. §1915A.2

      Plaintiff did not file objections to the report and recommendation and the

time within which to do so has expired. After having reviewed the record, the

court will ADOPT the report and recommendation. The complaint will be

DISMISSED WITHOUT PREJUDICE.



I.    STANDARD OF REVIEW

      Where no objection is made to a report and recommendation, the court

should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”

Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co. v.

Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson v.

Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every Report and Recommendation)). Nevertheless, whether

timely objections are made or not, the district court may accept, not accept or

modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31. Upon review, the

report and recommendation of Judge Carlson will be adopted in its entirety.


      2
       Title 28 U.S.C. §1915A requires a district court to screen any complaint
brought by a prisoner who seeks relief from a government employee for
purposes of determining whether, inter alia, the complaint fails to present a
viable cause of action. This initial screening is to be done as soon as
practicable and need not await service of process. 28 U.S.C. §1915A(a).

                                        2
III.   DISCUSSION

       Judge Carlson details four reasons in his report why plaintiff’s complaint

fails to state a cognizable claim and should be dismissed. Plaintiff has not

challenged Judge Carlson’s determinations. The court has reviewed the

report and finds that plaintiff’s complaint is subject to dismissal for the same

reasons which Judge Carlson found required its dismissal.

       First, the plaintiff’s complaint is in clear violation of Fed.R.Civ.P. 8(a)(1).

A complaint must contain “a short and plain statement of the grounds for the

court’s jurisdiction” and “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(1) and (2). Thus, dismissal

of plaintiff’s entire complaint is warranted since it fails to satisfy the basic

minimal pleading requirements. See Binsack v. Lackawanna County Prison,

438 Fed. Appx. 158 (3d Cir. 2011)).

       Second, the Pittston Police Department is not a person for purposes of

§1983 and therefore is not a proper defendant in this action. Butler v. Berks

County Judicial System, 2018 WL 1612838, *3 (E.D.Pa. April 3, 2018) (“a

police department is not a proper defendant in a §1983 action because it

‘lacks an identity separate from the municipality of which it is a part’”) (citation

omitted).

       Third, the complaint is time-barred as to the plaintiff’s claims arising in

September of 2015 since the limitations period for civil rights claims in

Pennsylvania is two years. See Smith v. Delaware County Court, 260

                                          3
Fed.Appx. 454, 455 (3d Cir. 2008).

          Fourth, plaintiff impermissibly names Police Chief Myers as a defendant

based only on respondeat superior. See Santiago v. Warminster Twp., 629

F.3d 121, 130 (3d Cir. 2010).

          Finally, Judge Carlson recommends that the plaintiff be given leave to

amend his complaint. Before dismissing a complaint for failure to state a claim

upon which relief may be granted, the court must grant the plaintiff leave to

amend his complaint unless amendment would be inequitable or futile. See

Grayson v. Mayview State Hospital, 293 F.3d 103, 114 (3rd Cir. 2002). In

liberally construing the pro se plaintiff’s pleading, the court will afford him the

opportunity to amend it.

          As such, the report and recommendation of Judge Carlson will be

ADOPTED IN ITS ENTIRETY, and the plaintiff’s complaint will be

DISMISSED WITHOUT PREJUDICE. The plaintiff will be permitted to file an

amended complaint on or before March 22, 2019. Failure to file and amended

complaint in compliance with this memorandum will result in conversion of the

dismissal without prejudice to a dismissal with prejudice. A separate order

shall issue.



                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge
Date: March 5, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2019 MEMORANDA\19-0188-01.wpd




                                                                   4
